



UNIVAR USA INC.
SUPPLEMENTAL VALUED INVESTMENT PLAN
(As Amended and Restated as of June 1, 2014)


First Amendment


WHEREAS, Univar USA Inc. (“Company”) sponsors and maintains the Univar USA Inc.
Supplemental Valued Investment Plan as amended and restated as of June 1, 2014
(the “Plan”); and


WHEREAS, the Company’s Board of Directors, Pension Management Committee and
President each have the authority to amend the Plan for changes that do not
significantly increase the cost of the Plan pursuant to Section 12.1 of the
Plan; and


WHEREAS, the Company desires to amend the Plan to change who can participate in
the Plan after the 2016 Plan Year.


NOW, THEREFORE, effective for Plan Years beginning on or after January 1, 2017,
the Plan is hereby amended as follows:


1.    Section 4.1 of the Plan, Employee Eligibility, is amended in its entirety
to read as follows:


“4.1    Employee Eligibility. An Employee shall be eligible to make Deferrals
and receive Company Match in the Plan for an up-coming Plan Year if on the date
selected by the Pension Management Committee or Vice President, Human Resources
for determining eligibility for such Plan Year (see below), the Employee is an
eligible employee in the VIP and meets the following criteria:


(i)    The Employee is employed by the Company (a) in a position of Director
Level 1 or above, or (b) in a position of Director Level 2 and was making
Participant Deferrals to the Plan in the 2016 Plan Year; and


(ii)    The Employee is earning a base salary at least equal to the amount set
forth in Code Section 414(q)(1)(B)(i) (as adjusted from time to time by the
Secretary of the Treasury pursuant to Code Section 414(q)(1)) which would have
caused the Employee to be considered a highly compensated employee pursuant to
Code Section 414(q) for the up-coming Plan Year (e.g., $120,000 is the threshold
for base salary for participation during the 2016 Plan Year because an employee
has to earn at least $120,000 in total compensation in 2015 to be considered
highly compensated in 2016 for VIP purposes).
 
Whether an Employee is eligible to make Deferrals and receive Company Match for
a Plan Year shall be determined as of a date between April 1 and June 30 of the
calendar year immediately preceding the applicable Plan Year, such date to be
selected by the Pension Management Committee or Vice President, Human Resources
in its/his/her sole discretion.


An Employee shall be eligible to receive Retirement Contributions for a Plan
Year if the Employee (i) makes Deferrals to the Plan for such Plan Year, or (ii)
is eligible to make Deferrals to the Plan for such Plan Year and has retirement
contributions in the VIP limited by Code Sections 401(a)(17) or 415(c).”


2.    Section 4.2 of the Plan, Participation, is hereby amended in its entirety
to read as follows:




1

--------------------------------------------------------------------------------





“4.2    Participation. An eligible Employee shall become a Participant with
respect to making Deferrals or receiving Company Match for a Plan Year when the
Employee’s Deferral election form is received by the Plan Administrator or its
delegate. An eligible Employee shall become a Participant in the Plan with
respect to being eligible for Retirement Contributions for a Plan Year when he
or she makes Deferrals in such Plan Year or has retirement contributions in the
VIP limited by Code Sections 401(a)(17) or 415(c) for such Plan Year. A
Participant must meet the requirements set forth in Section 4.1 above for the
upcoming Plan Year in order to be eligible to defer or receive contributions in
this Plan for such Plan Year. Subject to Section 5.3, individuals who first
become an Employee eligible to participate in the Plan pursuant to Section 4.1,
or who again become eligible to participate in the Plan pursuant to Section 4.1
after not being eligible in a prior Plan Year, shall not be allowed to commence
(or recommence) active participation in this Plan until the following Plan
Year.”




This First Amendment to the Plan is executed this 31st day of May, 2016.




UNIVAR USA INC.






By: /s/ Dianna Sparacino


Its: Vice President, Human Resources




2